DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gas turbine test unit as set forth in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a clearance control mechanism that controllably adjusts the clearance distance” in claim 1, and “a gas turbine control system … comprises a virtual clearance function that is programmed to …wherein the virtual clearance function comprises at least one transfer function that is programmed to transform…”  in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A clearance control mechanism is being interpreted as a case temperature management blower or a mechanical, hydraulic, or pneumatic actuator for adjusting clearance distance between airfoil blades and the adjacent casing per paras. 15 and 19 in the specification. 
Corresponding structure for a gas turbine control system is not provided by the claim itself or the specification or drawings. The only features that could be interpreted as structure for a gas turbine control system per the specification are a variety of sensors and data channels per para. 16 since databases and process logic do not constitute structure and functions of the gas turbine control system described in para. 16 do not constitute structure. A data channel is defined as an information route and associated circuitry that is used for the passing of data between systems or parts of systems per Encyclopedia.com, such that the only structure of a data channel is circuitry.  Figure 1 shows control system 110 as system measurements, virtual clearance function and clearance value which all do not constitute structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a gas turbine control system but the claim itself and the specification and drawings do not provide corresponding structure for the gas turbine control system. Claim 1 recites “the gas turbine control system comprises a virtual clearance function that is programmed to …wherein the virtual clearance function comprises at least one transfer function that is programmed to transform…” but “a virtual clearance function” and “at least one transfer function” are not structure.
The only features that could be interpreted as structure for a gas turbine control system per the specification are a variety of sensors and data channels per para. 16 since databases and process logic and functions of the gas turbine control system described in para. 16 do not constitute structure. A data channel is defined as an information route and associated circuitry that is used for the passing of data between systems or parts of systems per Encyclopedia.com, such that the only structure of a data channel is circuitry. Not all of the functions of the gas turbine control system listed 
In addition, regarding “a virtual clearance function” and “at least one transfer function,” claim 1 also lacks written description since the algorithm(s) that performs the claimed function of either the virtual clearance function or transfer function is not described in the specification or drawings in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time of filing. The specification states that the virtual function is represented by graph 210 in Fig. 2, graph 310 in Fig. 3 and graph 410 in Fig. 4, and that the curve shown in each graph is a corresponding transfer function per paras. 20-22. However, no numbers are provided in any of the graphs and para. 23 recites “Note that the value ranges and curves shown in FIGS. 2-4 may be simplified and abstracted examples and are not intended to provide accurate values or transfer functions, which may be based on the actual operating parameters of a particular gas turbine design. They are provided as examples only with the understanding that one of skill in the art would be able to develop their own virtual clearance functions based on the example correlations between system parameters and clearance values. The examples provided may not be exhaustive and additional.” The specification leaves it up to one of ordinary skill in the art to actually develop their own virtual clearance functions and transfer functions even though both are claimed features. (See MPEP 2161.01 I.)    
 Therefore, claim 1 is rejected as not complying with the written description requirement because corresponding structure (such as a computer or processor and 
Claims 2, 4-7 and 21-23 are also rejected as they depend directly or indirectly from claim 1, and because those claims also do not recite corresponding structure for performing the functional limitations of the gas turbine control system or of the virtual clearance function or transfer function.

Claim 1 is also rejected as introducing new matter.  The recitation “a virtual clearance function that is programmed to generate… at least one transfer function that is programmed to transform… the clearance controller is programmed…” is not supported by the original disclosure.  The specification does not describe any feature “is programmed” and does not discuss programming at all. Claims 2, 4-7 and 21-23 are also rejected as they depend directly or indirectly from claim 1.
Claims 4-7 are also rejected as introducing new matter because they each recite “the gas turbine control system is programmed to apply the at least one transfer function to transform…” which is not supported by the original disclosure. The specification does not describe the gas turbine control system is programmed to do anything and further does not discuss programming at all, and in particular does the specification does not describe the gas turbine control system being programmed to apply a transfer function. 
Claims 22 and 23 are rejected as introducing new matter. They each recite “the gas turbine control system is programmed to calibrate the at least one transfer function on a gas turbine test unit prior to generating the clearance value for adjusting the clearance distance” which is not supported by the original disclosure. The specification does not describe the gas turbine control system is programmed to do anything, and in particular the specification does not describe the gas turbine control system being involved with calibrating any feature, being involved with a gas turbine test unit or being programmed to calibrate the at least one transfer function on a gas turbine test unit prior to generating the clearance value for adjusting the clearance distance. Para. 24 is the only paragraph in the specification which discusses a gas turbine test unit and this paragraph does not describe the gas turbine control system as performing a calibration. Para. 24 instead recites “the virtual clearance function may be calibrated using a test system matching the gas turbine design. For example, the virtual clearance function may be calibrated on a gas turbine test unit having a clearance sensor generating at least one clearance measurement that can be compared against the corresponding virtual clearance measurement value and then used to modify the transfer function.”
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 limitation “the gas turbine control system comprising a virtual clearance function that is programmed to …wherein the virtual clearance function comprises at 
Claim 1 recites “the gas turbine control system comprises a virtual clearance function that is programmed to …wherein the virtual clearance function comprises at least one transfer function that is programmed to transform…” but “a virtual clearance function” and “at least one transfer function” are not structure. The only features that could be interpreted as structure for a gas turbine control system per the specification are a variety of sensors and data channels for receiving data from sensors per para. 16 since databases and process logic and functions of the gas turbine control system described in para. 16 do not constitute structure. A data channel is defined as an information route and associated circuitry that is used for the passing of data between systems or parts of systems per Encyclopedia.com, such that the only structure of a data channel is circuitry. Not all of the functions of the gas turbine control system listed by the specification can be performed by sensors and circuitry.  Figure 1 shows control system 110 as system measurements, virtual clearance function and clearance value which all do not constitute structure.
In addition, regarding “a virtual clearance function” and “at least one transfer function,” claim 1 also lacks written description since the algorithm(s) that performs the claimed function of either the virtual clearance function or transfer function is not described in the specification or drawings in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time of filing. The 
Therefore, claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claims 2, 4-7 and 21-23 are also rejected as they depend directly or indirectly from claim 1, and because those claims also do not recite the corresponding structure for performing the functional limitations of the gas turbine control system or of the virtual clearance function or transfer function.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-2, 4-7 and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a virtual clearance function that is programmed to generate the clearance value” and “at least one transfer function that is programmed to transform the at least one system measurement into the clearance value” which is unclear since a virtual clearance function and transfer function are not types of computer hardware, but are equations or calculations, and therefore are not able to be programmed. Therefore, claim 1 is rendered indefinite. Claims 2, 4-7 and 21-23 are also rejected as they depend either directly or indirectly from claim 1.
Claims 22-23 both recite “the gas turbine control system is programmed to calibrate the at least one transfer function on a gas turbine test unit prior to generating the clearance value for adjusting the clearance distance” but it is unclear how the gas turbine control system which is part of the gas turbine system, can calibrate a virtual clearance function on a gas turbine test unit which, in light of para. 24, has a clearance sensor generating at least one clearance measurement.  This implies the gas turbine test unit is separate from the gas turbine system.  Therefore, claims 22-23 are rendered indefinite.

Claims 1-2, 4-7 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1:  “at least one system measurement” is claimed but no structural feature to accomplish the measurement such as a sensor or transducer or other sensing device is claimed. Paras. 16 and 19 describe sensors as providing the system measurements. Therefore, claim 1 is rendered indefinite. Claims 2, 4-7 and 21-23 are also rejected as they depend directly or indirectly from claim 1.
Claim 2 recites “the gas turbine control system measures a plurality of system parameters…” but recites no sensors as described in para. 16 which renders claim 2 as indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 21 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al. 20160326901.

Regarding independent claim 1, Rowe discloses a gas turbine system (element 10 Fig. 1) comprising: 
a stage of airfoils (element 28 Fig. 2; paras. 28, 41); 
a casing (element 36 Fig. 2; para. 41) adjacent the stage of airfoils and defining a clearance distance (element 38 Fig. 2; para. 41) between the stage of airfoils and the casing; 
a clearance control mechanism (system including actuator(s) 82, turbine tip clearance valve 90 Fig. 3; para. 49) that controllably adjusts the clearance distance (the actuator or actuators 82 are arranged or configured to move the turbine casing 36 towards or away from the tips 34 of the turbine blades 32 in order to change the clearance 38; the actuators 82 may move the turbine casing 36 directly or may act indirectly, for example by opening or closing a turbine tip clearance valve 90 to change the amount of control air delivered to the turbine casing 36; para. 49) based upon a clearance control signal (a control signal is provided to the actuator(s) 82 to change the position of the turbine casing 36 to meet the calculated turbine tip clearance; para. 49); 
a clearance controller (controller 84 Fig. 3; para. 49) providing the clearance control signal to the clearance control mechanism (controller 84 provides a control signal to the actuator(s) 82 per para. 49), wherein the clearance controller receives a clearance value (controller 84 receives the calculated turbine tip clearance; para. 49) as an input to a closed loop controller (the turbine case cooling valve 90 may be subject to 
a gas turbine control system (processor 86 including memory and sensors 88, in Fig. 3 and para. 51) coupled with the clearance controller (in Fig. 3, 86 is shown coupled to 84) the gas turbine control system comprising a virtual clearance function that is programmed to generate the clearance value* (this is interpreted as intended use versus a structural limitation, and the processor 86 including memory and sensors 88, in Fig. 3 and para. 51, inherently is able to perform this intended use; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); MPEP 2114 II) in response to receiving at least one system measurement (blocks 58, 60 and 56 of Fig. 6 list system measurements taken by sensors 88 used in calculating and optimizing the clearance value; para. 69) of the gas turbine system and without a direct measurement of the clearance distance (the clearance 38 may be derived from the movement of the actuators 82 and a model of the expected thermal and centrifugal growth of the components instead of being measured directly per para. 49), wherein the virtual clearance function comprises at least one transfer function that is programmed to transform the at least one system measurement into the clearance value (a function to calculate and optimize the turbine tip clearance using inputs from a plurality of measured system parameters, where a function is interpreted as a transfer function (para. 74, Fig. 6), wherein in response to generation of the clearance value, the clearance controller is programmed to send the clearance control signal to the clearance control mechanism to adjust the clearance distance (the controller 84 receives the calculated turbine tip clearance and provides a control signal to the actuator or actuators 82 to change the position of the turbine casing 36 in order to meet the calculated turbine tip clearance per para. 49).

Regarding claim 7, Rowe discloses all that is claimed in claim 1 discussed above and further discloses the gas turbine control system is programmed to apply the at least one transfer function to transform combustor performance values and exhaust temperature values into the clearance value (per para. 47, TET, which is HP turbine entry temperature and is interpreted as an exhaust temperature, may be calculated using parameters including fuel flow which is interpreted as a combustor performance value, and since the TET is used in the function for calculating clearance values, this is interpreted as transforming combustor performance values and exhaust temperature values into the clearance value).

Regarding claim 21, Rowe discloses all that is claimed in claim 1, and further disclose the at least one transfer function is specific to a design of the gas turbine system (per para. 64 the physical design of the engine dictates the relationship of certain engine parameters turbine speed and turbine temperature which are both used in the function in calculating the clearance value per para. 74 which is interpreted as the at least one transfer function is specific to a design of the gas turbine system).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 as best understood is/are rejected under 35 U.S.C. 103 as obvious over Rowe in view of Mahmood 20100017093.
Regarding claim 2, Rowe discloses all that is claimed in claim 1 discussed above and further discloses wherein the gas turbine control system (processor 86 including a memory, sensors 88 in Fig. 3; para. 51) measures a plurality of system parameters (para. 51 and box 56 in Fig. 6, para. 47, 69) to manage operation of the gas turbine system based on fuel flow rate (paras. 18, 47, 51), turbine speed (paras. 13, 20, 51, box 58 in Fig. 6)  and temperature (paras. 13, 18, 20, 47, 51, box 60 in Fig. 6), the gas turbine control system controlling fuel flow rate, and turbine speed based on the plurality of system parameters (“Advantageously the sensors for measuring the turbine speed and/or turbine temperature may be extant sensors. The measurements may also be used for other purposes within the engine control and/or monitoring. The parameters may comprise engine power level. The parameters may comprise flight condition. The parameters may comprise altitude and/or throttle position” per paras. 14-15 is interpreted as the control system controlling fuel flow rate, turbine speed and temperature as for other purposes within the engine control and/or monitoring), and wherein the at least one system measurement is selected from the plurality of system parameters (Fig. 6 shows actually more than one system measurement is used to calculate and optimize the turbine tip clearance in box 68).
Rowe does not explicitly disclose air flow rate as one of the plurality of system parameters but does disclose controlling the turbine tip clearance valve 90 by closed loop control (para. 56) and by opening or closing valve 90 which changes the amount of control air or air flow delivered to the turbine casing 36 (para. 49).

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include in the invention of Rowe an air flow rate and controlling an air flow rate as taught by Mahmood as combining prior art elements, in this case, measuring and controlling an air flow rate combined with calculating a valve position using closed loop control, to obtain predictable results, in this case actuating the valve to change position in order to adjust clearance by controlling the amount of control air through the valve. 

	Claims 4-6 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Gadde et al. (20060042258).

Regarding claim 4, Rowe discloses all that is claimed in claim 1 discussed above and further discloses wherein the at least one system measurement includes a firing temperature (interpreted as TET turbine entry temperature of the high pressure turbine 17, para. 47, and especially the last sentence) but Rowe does not explicitly disclose an exhaust temperature and the gas turbine control system is programmed to apply the at least one transfer function to transform an exhaust temperature value to the clearance value at a fixed firing temperature.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Rowe to include exhaust temperature as one of the at least system measurements and that the gas turbine control system is programmed to apply the at least one transfer function to transform an exhaust temperature value to the clearance value at a fixed firing temperature as taught by Gadde because control on flame temperature reduces or eliminates the risk of over firing the engine and consequently improves hot parts life, prevents part load engine stalling and reduces the NOx/CO emissions drift (para. 19).

Regarding claim 5, Rowe discloses all that is claimed in claim 1 discussed above and further discloses wherein the at least one system measurement includes a firing temperature (interpreted as TET turbine entry temperature of the high pressure turbine 17, para. 47, and especially the last sentence) but Rowe does not explicitly disclose an exhaust temperature and the gas turbine control system is programmed to apply the at least one transfer function to transform a firing temperature value to the clearance value at a fixed exhaust temperature value.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Rowe to include exhaust temperature as one of the at least system measurements and that the gas turbine control system is programmed to apply the at least one transfer function to transform a firing temperature value to the clearance value at a fixed exhaust temperature value as taught by Gadde because control on flame temperature reduces or eliminates the risk of over firing the engine and consequently improves hot parts life, prevents part load engine stalling and reduces the NOx/CO emissions drift (para. 19).

Regarding claim 6, Rowe discloses all that is claimed in claim 1 discussed above and further discloses wherein the at least one system measurement includes a fuel flow rate (paras. 18, 47, 51) but does not explicitly disclose an exhaust temperature and the gas turbine control system is programmed to apply the at least one transfer function to transform a fuel flow rate value to the clearance value at a fixed exhaust temperature value.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Rowe to include exhaust temperature as one of the at least system measurements and that the gas turbine control system is programmed to apply the at least one transfer function to transform a fuel flow rate value to the clearance value at a fixed exhaust temperature value as taught by Gadde because control on flame temperature reduces or eliminates the risk of over firing the engine and consequently improves hot parts life, prevents part load engine stalling and reduces the NOx/CO emissions drift (para. 19).

Claims 22-23 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Kuschke et al. (20150094931).

Regarding claim 22, Rowe discloses all that is claimed in claim 21 discussed above, but does not disclose the gas turbine control system is programmed to calibrate the at least one transfer function on a gas turbine test unit prior to generating the 
Kuschke teaches a method of performing maintenance on an engine and an engine maintenance system (para. 4). Kuschke teaches the performance parameters may be determined using a performance test stand, for example in the case of an engine that has already been removed, for standardizing the measurement values or the like (para. 6). Kuschke teaches provision is made for the maintenance parameter to characterize the scope of a maintenance measure that concerns a change in a particular characteristic, such as a change in tip clearances, surface roughnesses, leading edge radii, chord lengths, and the like (para. 8). Kuschke teaches through compensation calculation, it is possible, for example, to determine a linear relationship between a change in the clearance of a blade and the associated increase in engine efficiency (para. 11). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Rowe to have the gas turbine control system programmed to calibrate the at least one transfer function on a gas turbine test unit prior to generating the clearance value for adjusting the clearance distance, wherein the at least one transfer function is made design-specific after the calibration as taught by Kuschke to increase engine efficiency and  the performance to be improved or restored of the engine to be serviced can be determined particularly accurately taking into account its particular structural design (para. 7, 11, 13).

claim 23, Rowe discloses all that is claimed in claim 1 discussed above, but does not disclose the gas turbine control system is programmed to calibrate the at least one transfer function on a gas turbine test unit prior to generating the clearance value for adjusting the clearance distance.
Kuschke teaches a method of performing maintenance on an engine and an engine maintenance system (para. 4). Kuschke teaches the performance parameters may be determined using a performance test stand, for example in the case of an engine that has already been removed, for standardizing the measurement values or the like (para. 6). Kuschke teaches provision is made for the maintenance parameter to characterize the scope of a maintenance measure that concerns a change in a particular characteristic, such as a change in tip clearances, surface roughnesses, leading edge radii, chord lengths, and the like (para. 8). Kuschke teaches through compensation calculation, it is possible, for example, to determine a linear relationship between a change in the clearance of a blade and the associated increase in engine efficiency (para. 11). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Rowe to have the gas turbine control system programmed to calibrate the at least one transfer function on a gas turbine test unit prior to generating the clearance value for adjusting the clearance distance as taught by Kuschke to increase engine efficiency and  the performance to be improved or restored of the engine to be serviced can be determined particularly accurately taking into account its particular structural design (para. 7, 11, 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.J.H./           Examiner, Art Unit 3741          

 /TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741